COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  IN RE:                                          §
                                                                 No. 08-20-00218-CV
  CHARLENE SOULE AND RITA                         §
  HERNANDEZ,                                               AN ORIGINAL PROCEEDING
                                                  §
  Relators.                                                        IN MANDAMUS
                                                  §


                                 MEMORANDUM OPINION

       Relators Charlene Soule and Rita Hernandez have filed a motion to withdraw this

mandamus petition. Their motion is unopposed by the real parties in interest. The motion is

granted. This mandamus petition is hereby dismissed. See TEX.R.APP.P. 42.1(a)(1)(governing

voluntary dismissals in civil cases). All pending motions are denied as moot.



February 11, 2021
                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.